ON MOTION TO DISMISS.

Pet curiam.

In this case the four months allowed for sending up to this court the transcript in the case, and the three months allowed for filing the briefs by appellant, have expired by quite a considerable time, and the respondent moves this court to dismiss the appeal for that reason.
*295In answer to this motion the appellant brings here the affidavit of its attorney, showing that he was the prosecuting attorney of Chehalis county, and that a stress of professional business had prevented him from looking after the matter in controversy. Also, the affidavit of the clerk of the court that he had been prevented by a large amount of business from more promptly sending up the transcript in this case. And, without specially reviewing all the matters set up in these affidavits, in view of the importance of the case, and in further consideration of the fact that the transcript is now here, we think we would hardly be justified in dismissing this appeal. But, inasmuch as the respondent has been put to the trouble of making this motion, and coming here to prosecute it, and as we think some slight negligence has probably been indulged in by appellant, we will allow the appeal to stand, on condition that the appellant pay to the respondent, within twenty days, the sum of $25 and file his brief within that time; otherwise the appeal will be dismissed.